Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The Amendment filed 08/17/2022 has been entered. Claims 11-12, 15-17, 24, 28, 32, 37, 40-41, 43-46, 48, 50, and 53 have been amended. Claims 52-53 have been added. Claims 11-24 and 26-53 remain pending in the application.
Response to Arguments
4.	Applicant’s arguments with respect to claims 11-24 and 26-53 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 11-23, 26, 30-32, 34-35, 37, 39-41 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Decker et al. (US 10223458 B1) and further in view of Walczak et al. (US 20060100928 A1).
Regarding claim 11, Wang teaches a method of accessing a web resource by a computer (environmental 100 for providing content to a user, see col 4, lines 40-41), comprising: 
(a) obtaining a first identifying code for advertisers (IFA)  (The device service 306 returns a device identifier 308 to the first application, see step 308 of Fig. 3A and the unique identifier can be an IDFA Identifier for Advertising, see col 13, lines 46-50) and storing the first IFA at a known location within nonvolatile memory of the computer (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19 and see cookie storage data area 221 of Fig. 2) that is inaccessible to a first web browser application installed on the computer (A conventional webview browser can access cookies in its own cookie space but cannot access cookies in other cookie spaces, see col 8, lines 66-68), 
(b) by a first application installed on the computer, obtaining the first IFA from the known location (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device. The device service 306 returns a device identifier 308 to the first application, see col 11, lines 2-6) and providing the first IFA to an identity server as part of a communication to the identity server (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see col 11, lines 16-19) that associates a first ID code with the first IFA (The content serving system 312 uses the device identifier to retrieve or generate a cookie associated with the device identifier that was previously stored in the repository 326, see step 366).
However, Wang does not teach (c) by the first application or by the first web browser application executing a first script, performing first accesses to a plurality of predetermined web resources that are identified in the first script, including providing n access requests (where n is an integer), each access request including a corresponding hostname that is different from the hostnames of the other access requests, each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources, wherein responses to the DNS lookup queries resulting from the n first accesses  configure a DNS cache with the first ID code as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query.
In an analogous art, Decker teaches by the first application or by the first web browser application executing a first script (the client computing device 102 may load a browser for viewing network content in response to an event or user request. Subsequent to the browser being loaded, the browser may be implemented to request a new browse session, col 8, lines 12-15), performing first accesses to a plurality of predetermined web resources that are identified in the first script (request for the new browse session corresponds to the intended request to transmit the request to one or more corresponding content providers, col 8, lines 17-19), including providing n access requests (where n is an integer) (NCC POP 142 may provide requests for any number of embedded resources referenced by a network resource, and may obtain these embedded resources from any number of different sources, sequentially or in parallel, col 10, lines 4-7), each access request including a corresponding hostname that is different from the hostnames of the other access requests (The browse session request can include network address information corresponding to a requested network resource, which may be in any form, including, but not limited to, an Internet Protocol (“IP”) address, a URL, a Media Access Control (“MAC”) address, col 8, lines 29-34), each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request ( NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider, col 9, lines 1-2), the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources (For example, a browse session request may include a URL for a Web page, such as “http://www.xyzsite.com/default.htm, col 8, lines 64-66), wherein responses to the DNS lookup queries resulting from the n first accesses configure a DNS cache with the first ID code as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query (the network computing and storage provider 107 may provide resource requests to one or more sources of content such as content providers, CDN service providers, and caches. The resource requests may correspond to embedded resources based on the one or more embedded resource identifiers extracted from the one or more network resource, col 17, lines 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang with the DNS configuration of Decker to provide an improved DNS server that manages DNS traffic as suggested.
However, Wang and Decker do not teach (d) by the first web browser application, providing the first ID code to obtain the first IFA from a source external to the computer, storing the first IFA in a cache of the first web browser application, initiating a first ad call associated with the first IFA, and rendering an advertisement received in response to the first ad call.
In an analogous art, Walczak teaches (d) by the first web browser application, providing the first ID code (system 100 queries the browser for the unique phone ID, a "UPID", which contains no personal user data, as well as phone characteristics such as screen size, image types supported, see [0031], see steps 30-40 of Fig. 1) to obtain the first IFA from a source external to the computer (System 100 implements this "gateway" mode by "virtualizing" the content links to maintain data flow through its secondary gateway portal. The process of "virtualizing" the page links requires VPage Requestor 140 to parse the content returned from the host server and replace any redirection links with links that point back to the VPage Requestor. The page is assigned a "Virtual Page ID" within the session page queue and redirection links within the page are assigned "VLink IDs" that point to the actual redirection link. The "virtual link" in the content references the VPage and VLink IDs for the Session ID at System 100, see [0045] and table 1), storing the first IFA in a cache of the first web browser application (These virtual links are created as `persistent` virtual links, which means that each remote host link gets a unique virtual link that is stored in the database. This allows for a virtual link to be `bookmarked` in the mobile browser and still be valid on a future session, see [0052]), initiating a first ad call associated with the first IFA, and rendering an advertisement received in response to the first ad call (If an ad is `due`, the next ad from the session ad queue is selected and sent to the mobile device, see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the DNS configuration of Decker with the providing content of Walczak to provide a method and a system for providing content to a mobile communication device in a way that does not extenuate the time between web page downloads as suggested, see Walczak [0008].
Regarding claim 12, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein by the first web browser application, the first ID code is stored in a cache of the first web browser application (The webview browser 212 stores the cookie (e.g., “cookie1”) in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62; and the cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19), and wherein, in step (d), the first ID code is sent to the identity server by the first web browser application to obtain the first IFA (In response to the prompt (e.g., receiving the request 320), the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see step 322 of Wang Fig. 3).
Regarding claim 13, Wang as modified by Decker and Walczak teaches the method of claim 12, further comprising receiving a communication from the identity server that includes the first ID code and the first IFA (Response with cookie, see Wang step 332 and the cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19).
Regarding claim 14, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein initiating the first ad call associated with the first IFA by the first web browser application comprises initiating the first ad call with a communication including the first IFA (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see Wang step 322).

Regarding claim 15, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first IFA associated with the first ad call is associated by the web browser sending an ad request that includes the first ID code (the content serving system 312 generates a cookie using the device identifier included in the HTTP request, see Wang step 324).

Regarding claim 16, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein providing the first IFA to the identity server includes providing a packet to the identity server (The request for content can include characteristics of one or more slots or impressions that are defined for the requested resource 105 or search results, see Wang col 6, lines 39-41), and wherein that includes the first IFA (a reference e.g., URL to the resource 105 or search results for which the slot is defined, a size of the slot, and/or media types that are available for presentation in the slot can be provided to the content management system 110. Similarly, keywords associated with a requested resource 105 or a search query for which search results are requested can also be provided to the content management system 110 to facilitate identification of content that is relevant to the resource 105 or search query. An identifier (e.g., cookie) associated with the user device 106 can be received with the request for content, see Wang col 6, lines 42-52).
Regarding claim 17, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein, by the first web browser application, receiving the first ID code from the identity server () and storing the first ID code on the computer (The webview browser 212 stores the cookie (e.g., “cookie1”) in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202. In some implementations, the cookie spaces 220 and 222 associated with the NewsX application are in a shared cookie space, see Wang col 9, lines 3-6).

Regarding claim 18, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first IFA is unique to the computer to identify the computer (application or a script provided to the application can be configured to retrieve a unique identifier associated with the user device, see Wang col 7, lines 31-33).

Regarding claim 19, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the known location within nonvolatile memory of the computer is identified by a predetermined logical address (The webview browser 212 stores the cookie (e.g., "cookie1") in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62).
Regarding claim 20, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the known location within nonvolatile memory of the computer is a predetermined register of the computer (The webview browser 212 stores the cookie (e.g., "cookie1") in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62).
Regarding claim 21, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first IFA, at the known location within nonvolatile memory, is only accessible through a request to an operating system (OS) of the computer (The script can include a call to an operating system of the resident device to retrieve the unique identifier for the device, see Wang col 3, lines 12-15), and wherein obtaining the first IFA from the known location further comprises a request initiated by the first application to the OS of the computer (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device, see Wang step 304).
Regarding claim 22, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein obtaining the first IFA from the known location comprises obtaining the first IFA via an application programming interface (API) of the OS (A user uses a user device 202 to view various user interfaces, including user interfaces 204, 206 and 208. The user interface 204 includes an application, see Wang col 8, lines 16-19 and the application 210 sends a request to an operating system of the user device 202 to retrieve a unique identifier associated with the user device, see Wang col 8, lines 31-33).
Regarding claim 23, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the identity server comprises a plurality of servers in communication with one another (FIG. 5 is a block diagram of computing devices 500, 550 that may be used to implement the systems and methods described in this document, as either a client or as a server or plurality of servers, see Wang Fig. 5).
Regarding claim 26, Wang as modified by Decker and Walczak teaches the method of claim 11, further comprising, by the first application, sending a plural access requests to the identity server (HTTP request, see Wang step 364, Fig. 2 depicts wherein multiple apps make request), reconstructing the first ID code from plural responses corresponding to the plural access requests to the identity server (generate cookie, see Wang step 324), and sending the reconstructed first ID code to the identity server (store cookie, Wang step 328).
Regarding claim 30, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein storing the first IFA in the cache of the first web browser application comprises storing the first IFA with a predetermined code that identifies the first IFA (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see Wang col 6, lines 17-19).
Regarding claim 31, Wang as modified by Decker and Walczak teaches the method of claim 11, further comprising, by the first web browser application, receiving the first ID code (Response with cookie, Wang step 332) and storing the first ID code in the cache of the first web browser application (The webview browser 212 stores the cookie (e.g., “cookie1”) in a cookie area 220 associated with the webview browser 212 that is included in cookie storage 221 of the user device 202, see Wang col 8, lines 59-62; and the cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19).
Regarding claim 32, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first IFA as stored in the cache of the first web browser application is encrypted (The script causes a resident device associated with the webview to retrieve a unique identifier associated with the resident device, in some implementations, encode the unique identifier, see Wang step 404).
Regarding claim 34, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first application is a non-web browser application (a cookie area 226 associated with a browser e.g., a non-webview browser of the user device, see Wang col 8, lines 64-66).
Regarding claim 35, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first application is an email application (The web browser can interact with various types of web applications, such as a game, a map application, or an e-mail application, to name a few examples, see Wang col 5, lines 42-45).
Regarding claim 37, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the first application is one of the following application: a game application, a music application, a news application, a social media application, a maps application, a travel application, and a health application (The web browser can interact with various types of web applications, such as a game, a map application, or an e-mail application, to name a few examples, see Wang col 5, lines 42-45).
Regarding claim 39, Wang as modified by Decker and Walczak teaches the method of claim 11, wherein the computer is a mobile phone (Example user devices 106 include personal computers, tablet computers, mobile communication devices e.g., smartphones, see Wang col 5, lines 35-37).
Regarding claim 40, Wang as modified by Decker and Walczak teaches a computer-readable non-transitory medium storing a software program that when installed on a computer, configured the computer to execute the steps of claim 11 (The memory 504 stores information within the computing device 500. In one implementation, the memory 504 is a computer-readable medium, see Wang 15, lines 57-59).
Regarding claim 41, Wang teaches a method of accessing a web resource by a computer (environmental 100 for providing content to a user, see col 4, lines 40-41), comprising: 
obtaining a first identifying code for advertisers (IFA)  (The device service 306 returns a device identifier 308 to the first application, see step 308 of Fig. 3A and the unique identifier can be an IDFA Identifier for Advertising, see col 13, lines 46-50) and storing the first IFA at a known location within nonvolatile memory of the computer (The cookie can store a variety of data, and in some implementations, a unique or semi-unique identifier, see col 6, lines 17-19 and see cookie storage data area 221 of Fig. 2) that is inaccessible to a first web browser application installed on the computer (A conventional webview browser can access cookies in its own cookie space but cannot access cookies in other cookie spaces, see col 8, lines 66-68), 
by a first application installed on the computer, obtaining the first IFA from the known location (A first application 302 running on a mobile device sends a request 304 to a device service 306 running on the mobile device for a device identifier associated with the mobile device. The device service 306 returns a device identifier 308 to the first application, see col 11, lines 2-6) and providing the first IFA to an identity server as part of a communication to the identity server (the first webview browser 314 sends an HTTP request 322 to the content serving system 312. The HTTP request 322 includes the device identifier, see col 11, lines 16-19) to associate a first ID code with the first IFA in a look-up table stored on the identity server (The content serving system 312 uses the device identifier to retrieve or generate a cookie associated with the device identifier that was previously stored in the repository 326, see step 366).
However, Wang does not teach by the first application or by the first web browser application, executing the first script to perform first accesses to a plurality of predetermined web resources that are identified in the first script, including providing n access requests (where n is an integer), each access request including a corresponding hostname that is different from the hostnames of the other access requests, each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request, the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources, wherein responses to the DNS lookup queries resulting from the n first accesses configure a DNS cache with the first ID code as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query.
In an analogous art, Decker teaches by the first application or by the first web browser application executing a first script (the client computing device 102 may load a browser for viewing network content in response to an event or user request. Subsequent to the browser being loaded, the browser may be implemented to request a new browse session, col 8, lines 12-15), performing first accesses to a plurality of predetermined web resources that are identified in the first script (request for the new browse session corresponds to the intended request to transmit the request to one or more corresponding content providers, col 8, lines 17-19), including providing n access requests (where n is an integer) (NCC POP 142 may provide requests for any number of embedded resources referenced by a network resource, and may obtain these embedded resources from any number of different sources, sequentially or in parallel, col 10, lines 4-7), each access request including a corresponding hostname that is different from the hostnames of the other access requests (The browse session request can include network address information corresponding to a requested network resource, which may be in any form, including, but not limited to, an Internet Protocol (“IP”) address, a URL, a Media Access Control (“MAC”) address, col 8, lines 29-34), each first access resulting in a corresponding domain name server (DNS) lookup query to determine a corresponding IP address for the hostname of the corresponding access request ( NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider, col 9, lines 1-2), the corresponding IP address identifying a corresponding one of the plurality of predetermined web resources (For example, a browse session request may include a URL for a Web page, such as “http://www.xyzsite.com/default.htm, col 8, lines 64-66), wherein responses to the DNS lookup queries resulting from the n first accesses configure a DNS cache with the first ID code as a result of the DNS cache associating the hostnames of the n access requests with corresponding ones of the IP addresses as determined from the corresponding DNS lookup query (the network computing and storage provider 107 may provide resource requests to one or more sources of content such as content providers, CDN service providers, and caches. The resource requests may correspond to embedded resources based on the one or more embedded resource identifiers extracted from the one or more network resource, col 17, lines 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang with the DNS configuration of Decker to provide an improved DNS server that manages DNS traffic as suggested.
However, Wang and Decker do not teach by the first web browser application, providing the first ID code to obtain the first IFA from a source external to the computer, storing the first IFA in a cache of the first web browser application, initiating a first ad call associated with the first IFA, and rendering an advertisement received in response to the first ad call.
In an analogous art, Walczak teaches by the first web browser application, providing the first ID code (system 100 queries the browser for the unique phone ID, a "UPID", which contains no personal user data, as well as phone characteristics such as screen size, image types supported, see [0031], see steps 30-40 of Fig. 1) to obtain the first IFA from a source external to the computer (System 100 implements this "gateway" mode by "virtualizing" the content links to maintain data flow through its secondary gateway portal. The process of "virtualizing" the page links requires VPage Requestor 140 to parse the content returned from the host server and replace any redirection links with links that point back to the VPage Requestor. The page is assigned a "Virtual Page ID" within the session page queue and redirection links within the page are assigned "VLink IDs" that point to the actual redirection link. The "virtual link" in the content references the VPage and VLink IDs for the Session ID at System 100, see [0045] and table 1), storing the first IFA in a cache of the first web browser application (These virtual links are created as `persistent` virtual links, which means that each remote host link gets a unique virtual link that is stored in the database. This allows for a virtual link to be `bookmarked` in the mobile browser and still be valid on a future session, see [0052]), initiating a first ad call associated with the first IFA, and rendering an advertisement received in response to the first ad call (If an ad is `due`, the next ad from the session ad queue is selected and sent to the mobile device, see [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the DNS configuration of Decker with the providing content of Walczak to provide a method and a system for providing content to a mobile communication device in a way that does not extenuate the time between web page downloads as suggested, see Walczak [0008].

Regarding claim 44, Wang as modified by Walczak and Decker teaches a computer-readable non-transitory medium storing a software program that, when installed on a computer, configures the computer to execute method steps of claim 41 (The memory 504 stores information within the computing device 500. In one implementation, the memory 504 is a computer-readable medium, see Wang 15, lines 57-59).

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Decker et al. (US 10223458 B1) and further in view of Walczak et al. (US 20060100928 A1) and Liu et al. (US 20060112176 A1).
Regarding claim 49, Wang as modified by Walczak and Decker teaches the method of claim 11.
However, Wang, Decker and Walczak do not teach wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same.
In an analogous art, Liu teaches wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same (SPD also supports persistence. For persistent hostnames, SPD returns the same IP addresses, for a given client, see Liu [0223]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, Decker and the identifier association of Walczak with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].
Regarding claim 50, Wang as modified by Walczak and Decker teaches the method of claim 11.
However, Wang, Decker and Walczak do not teach further comprising: after the performing of the first accesses in step (c) by one of the first application and by the first web browser application, that did not perform the first accesses in step (c), performing second accesses to the plurality of predetermined web resources by providing the n access requests again and using the IP addresses corresponding to the hostnames of the n access requests received from the DNS cache to access the plurality of predetermined web resources.
In an analogous art, Liu teaches further comprising: after the performing of the first accesses in step (c) by one of the first application and by the first web browser application, that did not perform the first accesses in step (c), performing second accesses to the plurality of predetermined web resources by providing the n access requests again (If the same client tries to resolve the hostname against a different SPD server in the future, it will get the same result. Also, access and refresh timeouts for the persistent entries can be configured on a per hostname basis, see Liu [0223]) and using the IP addresses corresponding to the hostnames of the n access requests received from the DNS cache to access the plurality of predetermined web resources (NameServer software on the DNS server returns the Speedera WebCache IP address that is closest to the user, available and least loaded [0299] 7. If WebCache has cached the content, it is returned, otherwise process is as above, see Liu [0292]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, Decker and the identifier association of Walczak with the DNS configuration of Liu to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested, see Liu [0008].

6.	Claims 27-28, 42-43, 45-48 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Decker and further in view of Walczak and Glommen et al. (US 20160269497 A1).
Regarding claim 27, Wang as modified by Decker and Walczak teaches the method of claim 11, and Decker further teaches wherein performing the first accesses to the plurality of predetermined web resources by the first application or by the first web browser application includes:
for each of the n access requests, using the corresponding IP address determined from the corresponding DNS lookup query to access a corresponding one of the plurality of predetermined web resources (NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider (not shown), and may request the Web page from the content provider 104 at the resolved IP address, Decker col 9, lines 1-3), to thereby obtain n corresponding responses from the plurality of predetermined web resources (NCC POP 142 may provide requests for any number of network resources as included in the browse session request, and may obtain these network resources from any number of different sources, sequentially or in parallel, Decker col 9, lines 15-19).
However, Wang, Decker and Walczak do not teach reconstructing the DID from the responses, and sending the reconstructed DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the replaced_by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Decker with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].
Regarding claim 28, Wang as modified by Walczak, Decker and Glommen teaches the method of claim 27, and Walczak further teaches wherein the first web browser application executes the first script and wherein the first script is obtained in response to accessing a web page by the first web browser application (upon access of the server hosting the WAP site by a subscriber, a detection script identifies whether the server is being accessed by a mobile communication device, see Walczak [0028]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Decker with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 42, Wang as modified by Walczak and Decker teaches the method of claim 41, and Decker further teaches wherein performing the first accesses to the plurality of predetermined web resources, by the first application or by the first web browser application includes: 
For each of the n access requests, using the corresponding address determined from the corresponding DNS lookup query to access a corresponding one of the plurality of predetermined web resources NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider (not shown), and may request the Web page from the content provider 104 at the resolved IP address, Decker col 9, lines 1-3), to thereby obtain n corresponding responses from the plurality of predetermined web resources (NCC POP 142 may provide requests for any number of network resources as included in the browse session request, and may obtain these network resources from any number of different sources, sequentially or in parallel, Decker col 9, lines 15-19).
However, Wang, Walczak and Decker do not teach reconstructing the first DID from the responses, and sending the reconstructed first DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced by field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to be replaced by visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Decker with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 43, Wang as modified by Walczak, Decker and Glommen teaches the method of claim 42, and Walczak further teaches wherein the first web browser application executes the first script to perform first accesses to the plurality of predetermined web resources that are identified in the first script (upon access of the server hosting the WAP site by a subscriber, a detection script identifies whether the server is being accessed by a mobile communication device, see Walczak [0028]).

Regarding claim 45, Wang as modified by Walczak, Decker and Glommen method of claim 27, wherein reconstructing the first ID codefrom the n responses includes receiving a corresponding portion of a code forming the first ID code with each of the n corresponding responses and assembling the n portions to reconstruct the code forming the first ID code (At block 2906, the second visitor supplies the same persistent identifier as the first visitor. This persistent identifier may be detected using, for example, the features described above with respect to FIG. 28. In response to receiving this persistent identifier, the visitor processing system combines the visitor data for the first and second visitors into a single visitor profile at block 2908, see Glommen [0167]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Decker with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 46, Wang as modified by Walczak, Decker and Glommen method of claim 45, wherein for each portion of the code forming the first ID code, a relative location of the portion within the code is determined by the hostname of the corresponding access request associated with the corresponding response providing the portion of the code (The visitor stitching process then proceeds to merge Visitor 2b into Visitor _acme_email_user@acme.com_. The visitor stitching process updates the Visitor 2b with a "replaced_by" field, set to _acme_email_user@acme.com_. The visitor identifier "2b" may be preserved in the database as well, see Glommen [0172]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Decker with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Regarding claim 47, Wang as modified by Walczak, Decker and Glommen method of claim 45, wherein at least some of the IP addresses determined from the DNS lookup queries as a result of the first accesses are the same (NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider (not shown), and may request the Web page from the content provider 104 at the resolved IP address, Decker col 9, lines 1-3).

Regarding claim 48, Wang as modified by Walczak, Decker and Glommen method of claim 47, wherein at least some of the n corresponding responses from the plurality of predetermined web resources are received from the same one of the predetermined web resources and provide a same value for the corresponding portion of the code (NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider (not shown), and may request the Web page from the content provider 104 at the resolved IP address, Decker col 9, lines 1-3).

Regarding claim 51, Wang as modified by Walczak and Decker method of claim 50, and Liu further teaches wherein performing the second accesses to the plurality of predetermined web resources includes: for each of the n access requests of the second accesses, using the corresponding IP address stored in the DNS cache to access a corresponding one of the plurality of predetermined web resources (NCC POP 142 may resolve the URL to an IP address through a DNS resolver associated with the network computing and storage provider (not shown), and may request the Web page from the content provider 104 at the resolved IP address, Decker col 9, lines 1-3), to thereby obtain n corresponding responses from the plurality of predetermined web resources (NCC POP 142 may provide requests for any number of network resources as included in the browse session request, and may obtain these network resources from any number of different sources, sequentially or in parallel, Decker col 9, lines 15-19).
However, Wang, Walczak and Decker do not teach reconstructing the DID from the responses, and sending the reconstructed DID to the identity server.
In an analogous art, Glommen teaches reconstructing the DID from the responses (In addition, Visitor 1a can be updated with a replaced_by” field, set to the new persistent ID. Any future request or event directed to Visitor 1a can be directed to the “replaced_by”   visitor instead of the initial visitor identifier assigned by the process of FIG. 27. However, this initial visitor identifier can be maintained in the visitor profile in some embodiments, and the persistent identifier can supplement the initial visitor identifier, see [0162]), and sending the reconstructed DID to the identity server (The visitor processing system passes the visitor identifier to the tag container (or other tag) for storage in a cookie associated with the content page at block 2708, see [0152]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang, the identifier association of Walczak and the DNS configuration of Decker with the ID creation of Glommen to provide a tag management system and method that can promote high scalability and provide marketing agility, enabling marketers and other marketing users to rapidly change data collected or analyzed by the tag management systems as suggested, see Glommen [0035].

Claims 29, 33, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Decker and further in view of Walczak and Ulrich.
Regarding claim 29, Wang as modified by Decker and Walczak teaches the method of claim 11.
However, Wang, Decker and Walczak do not teach wherein obtaining the identifying code for advertisers step further includes receiving the IFA from a server associated with a manufacturer of the computer.
In an analogous art, Ulrich teaches wherein obtaining the identifying code for advertisers step further includes receiving the IFA from a server associated with a manufacturer of the computer (the third-party aggregator may take separate carrier IDs such as those provided by T-Mobile.TM., Sprint.TM. Verizon.TM. and AT&T.TM. and provide an alpha-numeric representation of the identifier, see Ulrich [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Decker with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.
Regarding claim 33, Wang as modified by Walczak and Decker teaches the method of claim 11, further comprising: erasing the first IFA stored in the cache of the first web browser application (upon closure of the application 210, the cookie area 220 associated with the webview browser 212 is cleared, see Wang col 9, 48-50).
However, Wang, Decker and Walczak do not teach sending an opt-out request to the identity server.
In an analogous art, Ulrich teaches sending an opt-out request to the identity server (the code snippet execution causes the browser to make a second request to the host server for opt-out status for the mobile device, see Ulrich [0022]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Decker with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.
Regarding claim 36, Wang as modified by Decker and Walczak teaches the method of claim 35.
However, Wang, Decker and Walczak do not teach wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS.
In an analogous art, Ulrich teaches wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS (the host server may make use of an API in a Software Development Kit (SDK) to retrieve the verification identifier using functions the requesting device platform has made available, see Ulrich [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Decker with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.

Regarding claim 38, Wang as modified by Walczak and Decker teaches the method of claim 37.
However, Wang, Decker and Walczak do not teach wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS.
In an analogous art, Ulrich teaches wherein the first application includes a standard developers kit (SDK) that is configured to obtain the first IFA by accessing an application programming interface (API) of the OS (the host server may make use of an API in a Software Development Kit (SDK) to retrieve the verification identifier using functions the requesting device platform has made available, see Ulrich [0038]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Walczak and the DNS configuration of Decker with the system of Ulrich to provide an improved DNS server that manages DNS traffic and detects potential attacks as suggested.

Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Decker and further in view of Walczak and Ram (US 20190007412).
Regarding claim 52, Wang as modified by Decker and Walczak teaches the method of claim 11.
However, Wang, Decker and Walczak do not teach wherein each of the first application and the web browser are configurable with the first script to generate the first ID code upon execution of the first script by the first application or the web browser.
In an analogous art, Ram teaches wherein each of the first application and the web browser are configurable with the first script to generate the first ID code upon execution of the first script by the first application or the web browser (Remote computer system 120B runs the stored device identification script(s) as directed in indicator message 132 and stores the results, see [0078] and see result in table of Fig. 8).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Decker and Walczak with the ID script of Ram to provide techniques for script-based identification of a remote computer system by an identification computer as suggested.

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10453092 B1) in view of Decker and further in view of Walczak and Ishiyama et al. (US 20040133675).
Regarding claim 53, Wang as modified by Decker and Walczak teaches method of claim 11.
However, Wang, Decker and Walczak do not teach wherein the first ID code is formed of n portions of equal bit-length, and wherein the DNS cache comprises n entries, wherein each entry of the n entries associates a corresponding one of the hostnames of the n access requests with a corresponding one of the IP addresses that identifies a value of a corresponding portion of the first ID code.
In an analogous art, Ishiyama teaches wherein the first ID code is formed of n portions of equal bit-length (The interface ID described above is not necessarily globally unique, and tire first exemplary updating described above is applicable only in the case where the interface ID is in EUI-64 format which is globally unique relatively, see [0049]), and wherein the DNS cache comprises n entries, wherein each entry of the n entries associates a corresponding one of the hostnames of the n access requests with a corresponding one of the IP addresses that identifies a value of a corresponding portion of the first ID code (For example, suppose that the name inquiring unit 2 discovered two nodes connected to some network Nx. These two nodes have IPv6 addresses as shown in FIG. 2, and one has a name "foo", the other has a name "bar". In FIG. 2, "prefixlen 64" indicates that the prefix length of the network prefix is the upper 64 bits, see [0036] and Fig. 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the content selection of Wang and the identifier association of Decker and Walczak with the ID script of Ishiyama to provide to provide a name resolution device and a name resolution method capable of informing the update information easily without damaging the privacy when the renumbering occurs on the network as suggested.
Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wistow (US 20170093759 A1) discloses a method of operating a cache node of a content delivery network that caches content for delivery to end user devices is provided. The method includes receiving content requests from an end user device for content cached by the cache node and responsively providing the content for delivery to the end user device, processing the content requests to determine an edge state that corresponds to the end user device, transferring information related to the edge state for delivery to at least one other cache node of the content delivery network for handling of content requests received at the at least one other cache node.
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        





/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641